Citation Nr: 1755456	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-35 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral bunions.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1986 to February 1992 and January 1998 to September 2000, with additional National Guard and Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Baltimore, Maryland.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her current bilateral foot disorder is the result of wearing military boots for thirteen years.  See April 2007 VA Form 21-526, Veteran's Application for Compensation and/or Pension.  VA treatment records reflect diagnoses of status post bunionectomy of the left foot and right foot pes planus.  See July 2011 VA treatment record.  Her service treatment records note bilateral pes planus in March 1987 and November 1992.  In a May 2000 report of medical history, she reported bunions caused by her military boots.  The contemporaneous clinical evaluation of the feet was normal.  Given the Veteran's lay statement alleging foot symptoms beginning in service after wearing boots issued by the military, a VA examination to address the etiology of the bilateral foot disorder should be conducted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, she contends that her current back pain is the result of complications from the administration of an epidural received during her pregnancy in September 1993, during National Guard service.  See July 2007 written statement.  A June 2011 VA treatment record reveals a complaint of back spasms.  Her service treatment records show a complaint of back pain associated with her pregnancy in September 1985.  The medical evidence of record indicates that she delivered a child via Cesarean section in September 1993; however, the September 1993 operative/surgical report is not of record.  As the evidence suggests a causal link between the Veteran's back disorder and her service, a VA examination and medical opinion should be obtained on remand.  McLendon, supra.  

Additionally, the service treatment records that have been associated with the claims file do not include her entrance or separation examinations.  All active duty, Reserve and National Guard treatment records should be obtained on remand, to include the September 1993 operative/surgical report.  Moreover, the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified, and this should be accomplished on remand.

Finally, all outstanding VA treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's specific dates of ACDUTRA and INACDUTRA in the Army National Guard.  Retirement points will not suffice.

2.  Obtain a complete copy of the Veteran's service treatment records pertaining to her active service, National Guard and Reserve service, to include the September 1993 operative/surgical report and her entrance and separation examinations.  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding VA treatment records.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral foot disorder.  The claims file must be made available to the examiner.  All necessary testing should be accomplished.  The examiner should address the following:  

For each foot disorder diagnosed, to include status post bunionectomy of the left foot and pes planus, please opine whether it is at least as likely as not (50 percent probability or more) that such disability:

(a) had its onset during service or a verified period of ACDUTRA;
(b) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA; or
(c) is otherwise the result of an injury incurred during a verified period of INACDUTRA. 

In addressing this question, please discuss the in-service notations of bilateral pes planus in March 1987 (active duty) and November 1992 (National Guard) and the Veteran's report of bunions caused by her military boots on her May 2000 report of medical history (active duty).

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of her back disorder.  The claims file must be made available to the examiner.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:  

For each back disorder diagnosed, please opine whether it is at least as likely as not (50 percent probability or more) that such disability:

(d) had its onset during service or a verified period of ACDUTRA;
(e) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA; or
(f) is otherwise the result of an injury incurred during a verified period of INACDUTRA. 

In addressing these questions, the examiner is asked to review and consider the Veteran's service treatment records, to include the September 1985 report of back pain and her September 1993 operative/surgical report regarding the epidural anesthetic.

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

6.  Thereafter, readjudicate the appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




